 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT (the “Agreement”), made this 28th day of September, 2004 by
and among YARDVILLE NATIONAL BANCORP, a New Jersey corporation (the “Company”),
YARDVILLE NATIONAL BANK, a wholly owned subsidiary of the Company (the “Bank”),
and F. KEVIN TYLUS (the “Executive”).

W I T N E S S E T H

     WHEREAS, the Company and the Bank desire to retain the services of the
Executive as Senior Executive Vice President and Chief Administrative Officer of
the Bank and the Company; and

     WHEREAS, the Executive and the respective Boards of Directors of the Bank
and the Company desire to enter into an employment agreement setting forth the
terms and conditions of the Executive’s employment and the related rights and
obligations of each of the parties.

     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, it is hereby agreed as follows:

     1. Employment. The Executive shall be employed as Senior Executive Vice
President and Chief Administrative Officer of the Bank and the Company,
reporting directly to the President/CEO. The Executive shall have responsibility
for, and shall perform all duties and shall have all powers which are commonly
incident to his offices or which, consistent with those offices, are delegated
to him by the President/CEO or the Board of Directors of the Company or the
Bank. The Executive shall render such administrative and management services as
are customarily provided by persons employed in similar executive capacities.

     2. Location and Facilities. The Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.

     3. Term.



a.   The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on October 1, 2004 (the “Effective Date”) and ending on the
third anniversary of the Effective Date, plus (ii) any and all extensions of the
initial term made pursuant to this Section 3.   b.   On each anniversary of the
Effective Date prior to a termination of the Agreement, the term under this
Agreement shall be extended automatically for an additional one (1) year period
beyond the then

45



--------------------------------------------------------------------------------



 



    effective expiration date without action by any party, provided that neither
the Company and the Bank, on the one hand, nor Executive, on the other, shall
have given written notice at least sixty (60) days prior to such anniversary
date of their or his desire that the term not be extended.

     4. Base Compensation.



a.   The Company and the Bank agree to pay the Executive during the term of this
Agreement a base salary at the rate of $257,500 per year, payable in accordance
with customary payroll practices.   b.   The Board of Directors of the Bank (or
a designated Committee thereof) shall review annually the rate of the
Executive’s base salary based upon factors they deem relevant, and may maintain
or increase his salary, provided that no such action shall reduce the rate of
salary below the rate in effect on the Effective Date.   c.   In the absence of
action by the Board of Directors of the Bank (or a designated Committee
thereof), the Executive shall continue to receive salary at the annual rate
specified on the Effective Date or, if another rate has been established under
the provisions of this Section 4, the rate last properly established by action
of the Board of Directors of the Bank under the provisions of this Section 4.

     5. Bonuses. The Executive shall be entitled to participate in any
compensation programs that the Company or the Bank may award from time to time
to senior management employees, pursuant to bonus plans or otherwise. For 2004
and subsequent years, Executive shall have a cash bonus opportunity as set forth
in Appendix A to this Agreement.

     6. Benefit Plans.



a.   The Executive shall be entitled to participate in such life insurance,
medical, dental, pension, profit sharing, and retirement plans, stock
compensation plans and other benefit programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees. As soon as practicable following the first anniversary of the
effective date of this Agreement, if the Agreement is still in effect on such
date, the Board of the Bank shall take such action as may be necessary to
designate the Executive as a participant in the Bank’s Second Amended and
Restated Supplemental Executive Retirement Plan (the “SERP”) with a Target
Benefit (as defined in the SERP) of 60 percent.

46



--------------------------------------------------------------------------------



 



b.   Upon the October meeting date of the Organization and Compensation
Committee, the Executive shall be granted stock options under the Yardville
National Bancorp 1997 Stock Option Plan (“Stock Option Plan”) Plan covering
25,000 shares of the Company’s common stock. All such grants shall become
exercisable immediately and shall, in all respects, be subject to the terms and
conditions of the Stock Option Plan.   c.   Additional compensation by way of
restrictive stock grants (if available and approved by the Organization and
Compensation Committee) or cash, in the amount of $166,667 per year for three
years to be paid in January 2006, January 2007 and January 2008. Since the
January 2008 payment referred to above is beyond the initial term of this
Agreement, said payment will be due and owing to the Executive in October 2007
in the event the Agreement is not extended beyond that date.

     7. Vacation and Leave.



a.   The Executive shall be entitled to vacations and other leave in accordance
with Bank policy for senior executives, or otherwise as approved by the Boards
of Directors of the Company or the Bank.   b.   In addition to paid vacations
and other leave, the Executive shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of his duties for such additional
periods of time and for such valid and legitimate reasons as the Boards of
Directors of the Company and the Bank may in their discretion determine.
Further, the Boards of Directors may grant to the Executive a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the Boards of Directors, in their discretion, may determine.

     8. Expense Payments and Reimbursements. The Executive shall be reimbursed
for or provided with all reasonable out-of-pocket business expenses that he
shall incur in connection with his services under this Agreement (including, but
not limited to, automobile and club-related expenses) upon substantiation of
such expenses in accordance with applicable policies of the Company or the Bank.
In addition, the Bank shall reimburse Executive for certain relocation expenses
incurred by his immediate prior employer if and when those expenses are paid by
the Executive to his prior employer, and the Executive provides the Bank with
proof of said payment.

     9. Automobile Allowance. During the term of this Agreement, the Executive
shall be entitled to a Company automobile or automobile allowance on terms no
less favorable than those in effect immediately prior to the execution of this
Agreement. Executive shall comply with reasonable reporting and expense
limitations on the use of such automobile as may be established by the Company
or the Bank from time to time, and the Company or the Bank shall annually
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of the automobile.

47



--------------------------------------------------------------------------------



 



     10. Loyalty and Confidentiality.



a.   During the term of this Agreement the Executive: (i) shall devote all his
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, the Executive may serve on
the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Company and the Bank or any of their subsidiaries or affiliates, unfavorably
affect the performance of Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation; and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the
Company and the Bank.   b.   Nothing contained in this Agreement shall prevent
or limit the Executive’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Company and the Bank, or,
solely as a passive, minority investor, in any business.   c.   The Executive
agrees to maintain the confidentiality of any and all information concerning the
operations or financial status of the Company and the Bank; the names or
addresses of any borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Company and the Bank to which he may be exposed during the course of his
employment. The Executive further agrees that, unless required by law or
specifically permitted by the Boards of Directors in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

     11. Termination and Termination Pay. Subject to Section 12 of this
Agreement, the Executive’s employment under this Agreement may be terminated in
the following circumstances:



a.   Death. The Executive’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event the Executive’s
estate shall be entitled to receive the compensation due to the Executive
through the last day of the calendar month in which his death occurred.   b.  
Retirement. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate upon the retirement of the Executive under the
retirement benefit plan or plans in which he participates under Section 6 of
this Agreement or otherwise.   c.   Disability.

     i. The Company, the Bank, or the Executive may terminate the Executive’s
employment after having established the

48



--------------------------------------------------------------------------------



 



Executive’s Disability. For purposes of this Agreement, “Disability” means the
Executive’s suffering a sickness, accident or injury which has been determined
by the carrier of any individual or group disability insurance policy covering
the Executive, or by the Social Security Administration, to be a disability
rendering the Executive totally and permanently disabled. The Boards of
Directors of the Company and the Bank shall determine in good faith whether or
not the Executive is disabled for purposes of this Agreement. As a condition to
any benefits, the Board may require the Executive to submit proof of the
carrier’s or the Social Security Administration’s determination of disability.

     ii. In the event of the Executive’s termination of employment by reason of
Disability, the Executive shall continue to receive one-hundred percent (100%)
of his monthly base salary (at the annual rate in effect on his date of
termination) through the earlier of the date of the Executive’s death, the date
he attains age 65 or the date which is three (3) years after the Executive’s
termination date. Such payments shall be reduced by the amount of any short- or
long-term disability benefits payable to the Executive under any other
disability program sponsored by the Company or the Bank.

     iii. In addition, during any period of the Executive’s Disability in which
he is receiving payments under this Section 11(c), the Executive and his
dependents shall, to the greatest extent possible, continue to be covered under
all benefit plans (including, without limitation, retirement plans and medical,
dental and life insurance plans) of the Company and the Bank in which Executive
participated prior to his Disability, on the same terms as if Executive were
actively employed by the Company and the Bank through the earlier of the date of
the Executive’s death, the date he attains age 65 or the date which is three (3)
years after the Executive’s termination date.



d.   Just Cause.

     i. The Boards of Directors of the Company or the Bank may, by written
notice to the Executive in the form and manner specified in this paragraph,
immediately terminate his employment with the Company or the Bank, respectively,
at any time, for Just Cause. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just Cause,
except for previously vested benefits. Termination for “Just Cause” shall mean
termination because of, in the good faith determination of the Company’s or the
Bank’s Board of Directors, the Executive’s:



(1)   Personal dishonesty;   (2)   Incompetence;

49



--------------------------------------------------------------------------------



 



(3)   Willful misconduct;   (4)   Breach of fiduciary duty involving personal
profit;   (5)   Intentional failure to perform duties under this Agreement;  
(6)   Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank, any felony conviction, any violation of law involving moral turpitude, or
any violation of a final cease-and-desist order; or   (7)   Material breach of
any provision of this Agreement.

     ii. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Just Cause by the Company or the Bank unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds (?) of the entire membership
of the Boards of Directors of the Company or the Bank at a meeting of such Board
called and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive to be heard before the Board with counsel),
finding that, in the good faith opinion of such Board, the Executive was guilty
of conduct described above and specifying the particulars thereof.



e.   Voluntary Termination by Executive. In addition to his other rights to
terminate employment under the Agreement, the Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty (60)
days prior written notice to the Boards of Directors of the Company and the
Bank, in which case the Executive shall receive only his compensation, vested
rights and employee benefits up to the date of his termination.   f.   Without
Just Cause or With Good Reason.

     i. In addition to termination pursuant to Sections 11(a) through 11(e),
(x) the Boards of Directors of the Company or the Bank, may, by written notice
to the Executive, immediately terminate his employment at any time for a reason
other than Just Cause (a termination “Without Just Cause”) and (y) the Executive
may, by written notice to the Boards of the Company and the Bank, immediately
terminate this Agreement at any time within ninety (90) days following an event
constituting “Good Reason” as defined below (a termination “With Good Reason”).

     ii. Subject to Section 12 hereof, in the event of termination under this
Section 11(f), the Executive shall be entitled

50



--------------------------------------------------------------------------------



 



to receive his annual base salary and the bonus that would have been paid for
the remaining term of the Agreement, including any renewals or extensions
thereof, determined by reference to the highest annual rate of base salary in
effect pursuant to Section 4 of this Agreement in any of the twelve (12) months
immediately preceding the date of such termination and the highest annual cash
bonus paid (or accrued on behalf of) the Executive in any of the three (3)
completed calendar years immediately preceding the date of termination. In
addition, the Executive shall be entitled to any payments due to him under
Section 6(c) of this Agreement. The sum due under this Section 11(f) shall be
paid in one lump sum within thirty (30) calendar days of such termination. Also,
in such event, the Executive shall, for a thirty-six (36) month period, continue
to participate in any benefit plans of the Company and the Bank that provide
health (including medical and dental), or life insurance, or similar coverage,
upon terms no less favorable than the most favorable terms provided to senior
executives of the Company or the Bank during such period. In the event that the
Company or the Bank is unable to provide such coverage by reason of the
Executive no longer being an employee, the Company or the Bank shall provide the
Executive with comparable coverage on an individual policy basis or, if
individual coverage is not available, provide a cash payment equivalent to the
value of such coverage.

     iii. “Good Reason” shall exist if, without the Executive’s express written
consent, the Company or the Bank materially breach any of their respective
obligations under this Agreement. Without limitation, such a material breach
shall be deemed to occur upon any of the following:



(1)   A material reduction in the Executive’s responsibilities or authority, or
a requirement that the Executive report to any person or group other than the
Boards of Directors of the Company and the Bank (or any other effective
reduction in reporting responsibilities) in connection with his employment with
the Company or the Bank;   (2)   Assignment to the Executive of duties of a
non-executive nature or duties for which he is not reasonably equipped by his
skills and experience;   (3)   Failure of the Executive to be nominated or
renominated to the Boards of Directors of the Company or the Bank;   (4)   A
reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control

51



--------------------------------------------------------------------------------



 



    as defined in Section 12 of this Agreement, any reduction in salary or
material reduction in benefits below the amounts to which he was entitled prior
to the Change in Control;   (5)   Termination of incentive and benefit plans,
programs or arrangements, or reduction of the Executive’s participation, to such
an extent as to materially reduce their aggregate value below their aggregate
value as of the Effective Date; or   (6)   A requirement that the Executive
relocate his principal business office or his principal place of residence
outside of the area consisting of a thirty-five (35) mile radius from the
current main office of the Bank, or the assignment to the Executive of duties
that would reasonably require such a relocation.

     iv. Notwithstanding the foregoing, a reduction in base salary or a
reduction or elimination of the Executive’s participation or benefits under one
or more benefit plans maintained by the Company or the Bank as part of a good
faith, overall reduction in salary or reduction or elimination of such plan or
plans or benefits thereunder, applicable to all participants in a manner that
does not discriminate against the Executive (except as such discrimination may
be necessary to comply with law), shall not constitute an event of Good Reason
or a material breach of this Agreement, provided that benefits of the type or to
the general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Company or the Bank, or
any company that controls either of them, under a plan or plans in or under
which the Executive is not entitled to participate.

     v. Notwithstanding anything in this Agreement to the contrary, during the
twelve (12) month period beginning on the effective date of a Change in Control
(as defined in Section 12(a)), and continuing through the first anniversary of
such date, the Executive may voluntarily terminate his employment under this
Agreement for any reason and such termination shall constitute termination With
Good Reason.



g.   Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company, the Bank or the Executive pursuant to Section 11(f) and continuing
until the six month anniversary of the effective date of such termination,
(i) the obligations of the Executive under Section 10(c) of this Agreement will
continue in effect (ii) the Executive shall not serve as an officer, director or
employee of any bank holding company, bank, savings

52



--------------------------------------------------------------------------------



 



    association, savings and loan holding company, or mortgage company which
offers products or services competing with those offered by the Company or the
Bank from any office within fifty (50) miles from the main office or any branch
of the Bank and shall not interfere with the relationship of the Company or the
Bank and any of its employees, agents, or representatives.

     12. Termination in Connection with a Change in Control.



a.   “Change in Control” means any one of the following events occurs:

     i. Merger: the Company merges into or consolidates with another
corporation, or merges another corporation into the Company and as a result less
than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation;

     ii. Acquisition of Significant Share Ownership: a report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person or persons acting in concert has
or have become the beneficial owner of 25% or more of a class of the Company’s
voting securities, but this clause (b) shall not apply to beneficial ownership
of Company voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns fifty percent (50%) or more of
its outstanding voting securities;

     iii. Change in Board Composition: during any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (c) each director who is first elected by the board (or
first nominated by the board for election by stockholders) by a vote of at least
three-fourths (3/4) (b) of the directors who were directors at the beginning of
the period shall be deemed to have been a director at the beginning of the
two-year period; or

     iv. Sale of Assets: The Company sells to a third party all or substantially
all of the Company’s assets.



b.   If within the period beginning six (6) months prior to and ending three
(3) years after a Change in Control, (i) the Company or the Bank shall terminate
the Executive’s employment Without Just Cause, or (ii) the Executive shall
voluntarily terminate his employment With Good Reason,

53



--------------------------------------------------------------------------------



 



    the Company and the Bank shall, within thirty (30) calendar days of the
termination of the Executive’s employment, make a lump-sum cash payment to him
equal to three (3) times the sum of the Executive’s (x) highest annual rate of
base salary during the thirty-six (36) month period preceding the effective date
of the Change in Control and (y) the highest annual bonus or similar incentive
compensation paid to the Executive or accrued on the Executive’s behalf during
the three (3) most recently completed calendar years preceding the effective
date of the Change in Control and (z) any payments still due to the Executive
under Section 6(c) of this Agreement. This cash payment shall be made in lieu of
any payment also required under Section 11(f) of this Agreement because of a
termination in such period. Also, in such event, the Executive shall, for a
thirty six (36) month period, continue to participate in any benefit plans of
the Company and the Bank that provide health (including medical and dental) or
life insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Bank during such period. In
the event that the Company or the Bank is unable to provide the coverage
referred to in the preceding sentence by reason of the Executive no longer being
an employee, the Company and the Bank shall provide the Executive with
comparable coverage on an individual policy basis or, if individual coverage is
not available, provide a cash payment equivalent to the value of such coverage.

     13. Indemnification and Liability Insurance.



a.   Indemnification. The Company and the Bank agree to indemnify the Executive
(and his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or executive of the
Company or the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities). Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs, and attorney’s fees and the cost of
reasonable settlements, such settlements to be approved by the Boards of
Directors of the Company or the Bank, if such action is brought against the
Executive in his capacity as an Executive or director of the Company or the Bank
or any of their subsidiaries. Indemnification for expenses shall not extend to
matters for which the Executive has been terminated for Just Cause. Nothing
contained herein shall be deemed to provide indemnification otherwise prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.   b.   Insurance. During the period in
which indemnification of the Executive is required under this Section 13, the
Company or the Bank shall provide the

54



--------------------------------------------------------------------------------



 



    Executive (and his heirs, executors, and administrators) with coverage under
a directors’ and officers’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company or the Bank.

     14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Company or the Bank shall reimburse the Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
the Executive in connection with successful enforcement by the Executive of the
obligations of the Company or the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company or the Bank take some action specified by this
Agreement (i) as a result of court order; or (ii) otherwise by the Company or
the Bank following an initial failure of the Company or the Bank to pay such
money or take such action promptly after written demand therefore from the
Executive stating the reason that such money or action is or was due under this
Agreement.

     15. Adjustment of Certain Payments and Benefits.



a.   Tax Indemnification. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment, benefit or distribution made or provided by the
Company or the Bank to or for the benefit of the Executive (whether made or
provided pursuant to the terms of this Agreement or otherwise) (each referred to
herein as a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (the excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.   b.   Determination of Gross-Up Payment. Subject to the provisions of
Section 15(c), all determinations required to be made under this Section 15,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm reasonably
acceptable to the Company and the Bank as may be designated by the Executive
(the “Accounting Firm”) which shall provide detailed supporting calculations to
the Company, the Bank and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company and the Bank. All fees and expenses
of the

55



--------------------------------------------------------------------------------



 



    Accounting Firm shall be borne solely by the Company and the Bank. Any
Gross-Up Payment, as determined pursuant to this Section 15, shall be paid by
the Company to the Executive within five business days of the later of (i) the
due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code, at the time of the initial
determination by the Accounting Firm hereunder, it is possible that a Gross-Up
Payment will not have been made by the Company and the Bank which should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that the Company and the Bank exhaust their
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company or the Bank to or for the benefit of the Executive.
  c.   Treatment of Claims. The Executive shall notify the Company and the Bank
in writing of any claim by the Internal Revenue Service that, if successful,
would require a Gross-Up Payment to be made. Such notification shall be given as
soon as practicable, but no later than ten business days, after the Executive is
informed in writing of such claim and shall apprise the Company and the Bank of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which it gives such notice to the
Company and the Bank (or any shorter period ending on the date that payment of
taxes with respect to such claim is due). If the Company or the Bank notifies
the Executive in writing prior to the expiration of this period that it desires
to contest such claim, the Executive shall:

i. give the Company and the Bank any information reasonably requested by the
Company and the Bank relating to such claim;

ii. take such action in connection with contesting such claim as the Company and
the Bank shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and the Bank;

iii. cooperate with the Company and the Bank in good faith in order to
effectively contest such claim; and

iv. permit the Company and the Bank to participate in any proceedings relating
to such claim; provided, however, that the Company and the Bank shall bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and indemnity and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or related taxes,
interest or penalties imposed as a result of

56



--------------------------------------------------------------------------------



 



such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 15(c), the Company and the Bank shall
control all proceedings taken in connection with such contest and, at their
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority with respect to such claim
and may, at their option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner. Further, the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company and the Bank shall determine; provided,
however, that if the Company directs the Executive to pay such claim and sue for
a refund, the Company and the Bank shall advance the amount of such payment to
the Executive, on an interest-free basis (including interest or penalties with
respect thereto). Furthermore, the Company’s and the Bank’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or any other taxing authority.



d.   Adjustments to the Gross-Up Payment. If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 15(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s compliance with the requirements of
Section 15(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after applicable taxes). If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section 15(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and such denial of refund occurs prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

     16. Injunctive Relief. If there is a breach or threatened breach of Section
11(g) of this Agreement, the Company or the Bank and the Executive agree that
there is no adequate remedy at law for such breach, and that the Company and the
Bank each shall be entitled to injunctive relief restraining the Executive from
such breach or threatened breach, but such relief shall not be the exclusive
remedy hereunder for such breach. The parties hereto likewise agree that the
Executive, without limitation, shall be entitled to injunctive relief to enforce
the obligations of the Company and the Bank under Section 12 of this Agreement.

     17. Successors and Assigns.



a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company or the Bank that acquires, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company or the Bank.

57



--------------------------------------------------------------------------------



 



b.   Since the Bank and the Company are contracting for the unique and personal
skills of the Executive, the Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Bank and the Company.

     18. No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

     19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch office of the United States Postal Service, by registered or certified
mail, postage prepaid, addressed to the Company and/or the Bank at their
principal business offices and to the Executive at his home address as
maintained in the records of the Company and the Bank.

     20. Joint and Several Liability; Payments by the Company and the Bank. To
the extent permitted by law, except as otherwise provided herein, the Company
and the Bank shall be jointly and severally liable for the payment of all
amounts due under this Agreement. The Company hereby agrees that it shall be
jointly and severally liable with the Bank for the payment of all amounts due
under this Agreement and shall guarantee the performance of the Bank’s
obligations hereunder, provided that the Company shall not be required by this
Agreement to pay to the Executive a salary or any bonuses or any other cash
payments, except in the event that the Bank does not fulfill its obligations to
the Executive for such payments.

     21. No Plan Created by this Agreement. The Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provisions of this Agreement are intended to, or shall be deemed to,
create any “plan” for purposes of the Employee Retirement Income Security Act of
1974 (ERISA) or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was created by this Agreement shall
be deemed a material breach of this Agreement by the party making such an
assertion.

     22. Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
otherwise specifically provided for herein.

     23. Applicable Law. Except to the extent preempted by federal law, the laws
of the State of New Jersey shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.

     24. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the remaining provisions hereof.

     25. Headings. Headings contained herein are for convenience of reference
only.

58



--------------------------------------------------------------------------------



 



     26. Entire Agreement. This Agreement, together with any modifications
agreed to in writing by the parties, shall constitute the entire agreement among
the parties with respect to the subject matter hereof, other than written
agreements with respect to specific plans, programs or arrangements described in
Sections 5 and 6. This agreement supercedes and replaces in its entirety any
previous employment agreements between or among the Company, the Bank and the
Executive.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first set forth above.

              Attest:   YARDVILLE NATIONAL BANCORP
 
          Patrick M. Ryan
 
     

--------------------------------------------------------------------------------


      By:   Patrick M. Ryan

  Daniel J. O’Donnell, Secretary

--------------------------------------------------------------------------------

  Title:   President /CEO
 
            Attest:   YARDVILLE NATIONAL BANK
 
           
 
          Patrick M. Ryan
 
     

--------------------------------------------------------------------------------


      By:   Patrick M. Ryan

  Daniel J. O’Donnell, Secretary

--------------------------------------------------------------------------------

  Title:   President / CEO
 
            Daniel J. O’Donnell       F. Kevin Tylus

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Witness                   F. Kevin Tylus

59



--------------------------------------------------------------------------------



 



APPENDIX A

For year 2004, the Executive shall be entitled to the following bonuses:



1.   Initial sign-on bonus of $50,000 to be paid on October 1, 2004.   2.  
Based on the final 2004 fiscal year numbers, the Executive shall be paid a bonus
of one quarter of 1.0% of any after tax/prior to shareholders’ dividend profit
(the “Profit”) provided the Bank reaches a target Profit of $17,850,000.00. If
the target Profit is not reached, then the Executive will be paid a bonus of one
quarter of .85% on the lower Profit amount provided, however, that no bonus
would be paid if the Profit were less than $10,000,000.00.

For fiscal year 2005, the Executive’s bonus will be determined at the discretion
of the Organization and Compensation Committee. It is the intent of the parties
to this agreement that if the bonus is calculated similar to year 2004, then the
Executive’s bonus for 2005 will not be less than 1% of the Profit, if the 2005
targeted Profit number (whatever it may be) is reached or .85% if the Profit is
less than the targeted Profit.

60